ORDER
| t Considering respondent’s motion for dissolution of interim suspension pursuant to Supreme Court Rule XIX, § 19.2(D), and considering the response thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that the motion be and hereby is denied. Peggy M. Hairston Robinson, Louisiana Bar Roll number 1132, shall remain suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of this court.
FOR THE COURT:
/s/
Justice, Supreme Court of Louisiana